ROSE, Justice,
dissenting, with whom McCLINTOCK, Justice, joins.
It is with grave concern and regret that I write this dissenting opinion — concern for the State of Wyoming as it seeks to play its unique and important part in the Nation’s energy dilemma — and regret that this court, when the opportunity presented itself in circumstances where — in my judgment— the legal vehicles were available, was unable to affirmatively respond to the legislature’s efforts to solve the minerals-impact problem.
The minerals-industry is causing massive and localized financial and physical discomfiture for Wyoming and its people. This is not because it intends this — but because this is the natural result of its being here where the minerals and energy sources are and doing what it must do.
The legislature envisioned a way to alleviate these problems through a financial arrangement calling for the industry causing the problem to respond fairly to its solving in those areas where the problems in fact exist.
There was a path along which we could have lawfully traveled leading to a result which would have upheld the constitutionality of the Wyoming Community Development Act. It is my purpose here to point out that path which, in my opinion, this court should have taken.
I will speak precisely to the principal issue before the court, which is the constitutional-debt-limit question. It is my judgment that, under the facts of this case, when tested against the appropriate Wyoming constitutional provisions, reliance upon the excise taxes assigned for the repayment of the Community Development Authority’s bonds does not and — under the case law of this state — cannot convert such bonds into a “debt” in the constitutional sense of the word. We are here concerned with the constitutional propriety of the Authority’s issuance of revenue bonds which are funded, secured and redeemed through two separate excise tax sources:
1. The coal impact excise tax; and
2. The general mineral excise tax.
The coal impact tax is a new tax, levied upon the severing of coal for the specific purpose of providing funds to solve the impact problems brought on by the mining industry and — except to service the Authority’s bonds — would not have been enacted. Coal-impact tax money flows from the participating political subdivisions and the State Highway Commission to the Authority, where it is assigned to the retirement of its bonds and discharge of other obligations. The Highway Commission and the political subdivisions receive the coal tax money as direct grants from the State Farm Loan Board. These tax funds, along with other project revenues, are pledged to the Authority and received into its debt service account — which is the primary source of repayment to the Authority’s bondholders.
The general mineral excise tax predated the legislation creating the Authority, but was increased for the specific purpose of supplying funds to the Authority (S.L. of Wyoming 1975, Ch. 125, § 1) so that the mineral-impact problems might be solved. Except to service the Authority’s bonds, this increased-tax legislation would not have been enacted. The income accruing *1137from this tax is deposited in a special reserve fund which may be called upon only when other moneys are needed but unavailable to discharge the Authority’s bond-debt obligations. It, therefore, responds only to “contingency” demands.1
The Authority’s bonds provide specifically that they are not obligations of the State of Wyoming. I concede it to be the law that such a declaration is not conclusive. I also concede that the legislature could not repeal the taxes or otherwise interfere with the contractual rights of bondholders once the bonds are sold and in the hands of bona fide purchasers.
There are five Wyoming constitutional provisions which play a heavy part in any decision having to do with whether the use of mineral excise taxes for bond repayment purposes converts such bond into a debt in the constitutional context, although Article 16, § 2, is the constitutional provision which gives this court and the parties their principal concern.
As has been noted in the majority opinion, it provides:
“Creation of state debt in excess of taxes for current year. — No debt in excess of the taxes for the current year, shall in any manner be created in the State of Wyoming, unless the proposition to create such debt shall have been submitted to a vote of the people and by them approved; except to suppress insurrection or to provide for the public defense.”
Sections 1, 3 and 5 of Article 16 limit the maximum overall debt-incurring capacity of the state, county or municipality to a percentage of “the assessed value of the taxable property,” while Sections 2 and 4 of Article 16 limit the yearly debt-incurring capacity to a figure which cannot be in excess of the taxes for the current year. Speaking of these sections, it is my assumption that “debt” and “indebtedness” mean the same thing in all of them. I know of no case law or constitutional interpretation which in any manner inhibits this assumption2, and I will discuss the importance of this proposition later in this opinion.
In deciding whether or not reliance on the excise taxes' with which we are here concerned does or does not structure a constitutionally prohibited debt in violation of Article 16, § 2, these following questions may appropriately be asked.
(1) Is the Authority such an entity as is capable of incurring a debt of the State of Wyoming? If the answer to this is in the negative, then Article 16, § 2, is not violated because this constitutional provision only speaks of a state debt.
Section 9-829(a), W.S.1957, 1975 Cum. Supp., provides:
“There is hereby created the Wyoming community development authority. The authority is a body corporate and politic, constituting a political subdivision of the state operated solely for the public benefit. . . ” [Emphasis supplied]
The above-quoted language is persuasive evidence of the intention of the Wyoming Legislature to create a body corporate having an identity separate and distinct from that of the State. I believe this was done and that the majority’s reasoning to the effect that the legislature failed to accomplish its purpose is strained — unrealistic and in impertinent disregard of the rule which requires us to uphold the statute if that is at all possible. We said in DeHerrera v. Herrera, Wyo., 565 P.2d 479, 482, citing Grand Rapids Co. v. Grand Hotel & Opera House Co., 11 Wyo. 128, 70 P. 838, reh. den. 11 Wyo. 128, 72 P. 687 (1902):
" .. . It is contrary to reason to ascribe to a statute a meaning that will nullify its operation, if capable of any other interpretation. . . . ”
An examination of the Authority’s powers lends support to the position I take in this regard. Such powers include the ability to sue and be sued, to make and execute contracts, to acquire, own, hold, improve, sell, *1138sign, exchange, transfer, convey, lease, mortgage, dispose of and encumber real and personal property, to lend money, and to borrow money and issue its negotiable bonds. (§ 9-830, W.S.1957, 1975 Cum.Supp.) These powers are the hallmark of a body corporate created and endowed with the right to incur obligations in its own name and to be responsible for them.3
But the majority disagrees and holds that-the entity is capable of creating such debts as would expose the general credit of the State, thereby violating the debt limitations of Article 16, § 2, supra. Even though I do not agree with the majority about the nature of the entity and believe it to be a body corporate, and thus incapable of incurring State indebtedness, I here assume, ar-guendo, and only for purposes of getting to the main issue, that the Authority has State-debt-incurring capabilities. The next question, therefore, is:
(2) Absent a vote of the people, will the assignment of mineral excise taxes to a fund to be utilized for the purpose of securing and retiring revenue bonds, create such a debt in the constitutional context as will result in a violation of Article 16, § 2?
The majority finds that such a use of the excise tax would create such a prohibited debt. I disagree with this conclusion.
Parenthetically, it will readily be noticed that the character of the entity with which we are here concerned — whether it be a political subdivision, body corporate or state agency — is of no relevance to my position on question numbered 2 above because it matters not at all what nature of animal the Authority is if, in assigning the excise taxes to the funding of revenue bonds, such a use of excise taxes is incapable of structuring a constitutional indebtedness. More vividly, the irrelevant question would be— what sort of an entity is it that did not create a debt?
THE SPECIAL-FUND DOCTRINE
Without belaboring the point, it can be unequivocally said that we are, in this state, committed to the special-fund doctrine. We have approved this method of public financing where the fund for debt retirement is created from the facility financed (Laverents v. City of Cheyenne, 67 Wyo. 187, 217 P.2d 877;) where the income from the fund is constitutionally authorized (Arnold v. Bond, 47 Wyo. 236, 34 P.2d 28); and where excise tax funds are to be contingently utilized to participate in the discharge of a bonded indebtedness incurred for the purpose of financing a municipal sewer system. Banner v. City of Laramie, 74 Wyo. 429, 289 P.2d 922.

Laverents v. City of Cheyenne

(What is a constitutional debt?)
In Laverents, supra, the constitutional efficacy of municipal revenue sewage disposal plant bonds secured only by the income from the facility was before the court *1139where it was charged that the scheme was in violation of Article 16, § 2. We said that there would be no constitutionally prohibited debt if the city could not be called upon to pay the creditors should the facility-assessment income be insufficient for bond-redemption purposes. We said, also, that a further restriction upon the special-fund doctrine was that the bond creditor should be compelled to look to the fund alone and not to the general credit of the political entity issuing them. We further held that moral obligations do not create debts in the constitutional sense.4 In my judgment, *1140each of these injunctions is fully complied with under the Wyoming Community Development Authority Act in its utilization of excise taxes for special-fund financing.
Arnold v. Bond
(Loans secured by constitutionally authorized special funds do not constitute a constitutional debt.)
In Arnold v. Bond, supra, we held that a special fund could be created from the interest accruing from the University Permanent Land Fund. We said that such a special fund could properly be assigned to the payment of a debt owing to the federal government by reason of moneys borrowed to build the Fine Arts Building on the campus of the University of Wyoming without violating the requirements of Article 16, § 2. This we held to be permissible, on the theory that the use of the interest from the permanent land fund was constitutionally authorized for such purpose.

Banner v. City of Laramie

(Bonds funded by excise taxes do not structure a constitutionally prohibited debt.)
It is with the majority’s interpretation of Banner, supra, that I have my principal concern, disagreement — and disappointment!! The majority says that Banner
“ . .is distinguishable and not in point for several reasons, probably the most important of which is that it involved local financing by a political subdivision and made no reference to or explanation of §§ 1 and 2, Article XVI, Wyoming Constitution, pertaining to prohibitions against State indebtedness. . . ”
Even a cursory reading of Banner gives denial to this conclusion. In Banner, the City of Laramie proposed to issue revenue bonds to finance the construction of a drainage system, which bonds were secured by cigarette and gasoline tax funds and without which the bonds were not salable. The enabling statute was challenged as being in violation of Article 16, §§ 4 and 5, of the Wyoming Constitution. These sections of Article 16 impose upon municipalities the same requirements that §§ 1 and 2 impose upon the State. I would observe that the Banner experience indicates that the gasoline tax has a natural relationship with the project financed, together with some constitutional authority for such utilization. The assignment of the gasoline tax to the indicated purpose is thus comparable to the constitutionally authorized interest utilization of Arnold v. Bond. The cigarette tax, however, had no such project relationship and no such constitutional sanction. Under the ordinance, it was contemplated that when and if the facility assessment income proved inadequate to retire the bonds, then the cigarette and gasoline taxes would come to the fund’s rescue.
In Banner, we decided that the debt obligations in question, secured by the proceeds of excise taxes, were not “debts” as contemplated by the Wyoming Constitution and hence were not subject to the strictures of Article 16. The decision was based upon the holding that (a) contingent liabilities are not within the purview of Article 16 debt limitations and (b) the relevant constitutional provisions apply only to the use of property taxes and not to the use of excise taxes.
In the matter before the court here, we have a new excise tax (the coal impact tax) and an existing excise tax which has been increased by the legislature (the mineral excise tax), both of which are imposed on the very segment of the industrial community which has created the impact problems sought to be solved by the Wyoming Development Authority Act. These taxes, being intimately related to the problem to which they are, by this Act, assigned to solve, are far more restrictive and consistent with special-fund doctrinaire than any relationship that the Banner cigarette tax might have had with the City of Laramie’s drainage system.
*1141A CONTINGENT LIABILITY DOES NOT STRUCTURE A CONSTITUTIONAL DEBT (MINERAL EXCISE TAX)
As Banner is applied to the case at hand, the following is, I think, beyond dispute: Banner stands as authority for the creation and utilization of the mineral excise tax fund to secure the Authority’s bonds, because a contingency fund is thereby created which, like the Banner revolving gasoline and cigarette tax fund, could be called upon only when other sources of revenue fail.
The Banner court said:
“It has been held in numerous cases that a contingent liability does not constitute a debt within the constitutional provisions. . . . ”
We noted in Banner (289 P.2d at 927-928) that our holding was consistent with a long line of cases including American Co. v. City of Lakeport, 220 Cal. 548, 32 P.2d 622, 626, where the court noted that
“[t]he rule that the inhibitions of the constitutional debt limit do not apply to contingent obligations has long been settled in this state.”
The court also cited with approval, Hansen v. City of Havre, 112 Mont. 207, 114 P.2d 1053; and Comfort v. City of Tacoma, 142 Wash. 249, 252 P.2d 929.
ONLY THE USE OF PROPERTY TAXES CREATES CONSTITUTIONAL DEBTS (COAL EXCISE TAX)
The contingency authority of Banner does not, however, reach to solve the constitutional-debt issue raised by the coal tax and with which the majority expresses its greatest concern. The coal tax funds, under the facts here, and as authorized by the Community Development Authority Act, are utilized as direct grants to the Highway Commission and the subdivisions issuing bonds for purchase by the Authority. This money becomes a part of the committed security for the loan or bond purchase given and made by the Authority to its borrower or bond-debtor.
The question then is — can the State of Wyoming — in the face of Article 16, § 2— exact an excise tax which directly funds and secures the Authority’s revenue bonds? In my judgment, Banner v. City of Laramie also settles this issue. In the Banner decision, we felt it necessary to bolster the court’s position with respect to the part that excise taxes play within the confines of the special-fund doctrine. To do this, we cited with approval the following:
“In annotation, 100 A.L.R. 900, 901, it is stated:
“ ‘Although the cases are not entirely in accord and dissenting opinions have been frequent, it has generally been held that an obligation payable exclusively from a special fund created by the imposition of fees, penalties, or excise taxes, and for the payment of which the general credit of the state or municipality is not pledged and resort may not be had to property taxation, is not a debt within the meaning of constitutional debt limitations.’ ” [Emphasis supplied]
Oregon and Florida have constitutional-debt provisions similar to our §§ 2 and 4, with the exception that their provisions refer to a specific amount which may not be exceeded, while ours refer to “taxes for the current year.” In Oregon, new excise taxes — unrelated to the object of their levy— obtained for a specific purpose, may be credited to a special fund to be used as security for the redemption of certificates of indebtedness (Moses v. Meier, 148 Or. 185, 35 P.2d 981), even though an unrelated, pre-existing fund may not be utilized for such purposes. Terry v. Multnomah County, 27 Or.App. 15, 554 P.2d 1017. In Florida, any new or pre-existing excise tax source may be used for such purposes. State v. Tampa Sports Authority, Fla., 188 So.2d 795.
The purpose in setting forth these constructions of state constitutional debt limitations in the realm of excise taxation is not to suggest that they represent the universally accepted rule, but rather to lend support for the principles embraced by this court in Banner, supra. Therefore — for me — Banner—as applied to this case-— stands for these two propositions:
*11421. Since a sum payable upon a contingency cannot structure a constitutional debt, it follows that the funding of the Authority’s bonds with mineral excise taxes which can only be called upon when other sources are inadequate (and which may never be called upon) is not constitutionally prohibited.
2. Since the coal tax is an excise tax assigned to a special fund for the payment of bonds sold to solve the mineral-impact problem, and since the credit of the State of Wyoming is not exposed and, in case of default, the bondholders are required to seek redress solely from the fund — the obligation thereby created is not a debt in the constitutional sense of the word. Banner and Laverents, supra.
The conclusion embraced by No. 2 above is more sure-footedly reached with the acceptance of the proposition that Article 16 of the Wyoming Constitution only applies to the use of property — and not excise taxes. Banner, supra. The Banner opinion, incorporating the “debt” definitions of Lav-erents (Note 4), made it clear that Article 16 limitations on indebtedness apply only to the use of property taxes. We said:
“It may be noted that under Article 16, Section 5 of the constitution of Wyoming, the limitation there prescribed is according to the last preceding general assessment. In State ex rel. Capitol Addition Bldg. Comm. v. Connelly, 39 N.M. 312, 46 P.2d 1097, 100 A.L.R. 878, the court said that a debt contemplated by the constitutional limitation was one for the payment of which the general faith and credit of the state or municipality was pledged, and to retire which the levy of a general property tax rather than an excise tax was contemplated, in view of the constitutional provisions limiting the indebtedness to a percentage of the assessed valuation of all property as shown by the last preceding general assessment. This holding was approved in the case of Stone v. City of Hobbs, 54 N.M. 237, 220 P.2d 704, in which case the revolving fund was created out of gasoline taxes collected by the city. The statute providing for this was upheld as valid. The case cites Calerdine v. Freiberg, 129 Ohio St. 453, 195 N.W. 854, 858.” 289 P.2d at 928. [Emphasis supplied]
The court, in Capitol Addition Bldg. Comm. v. Connelly, supra, further held:
“Certainly, when the Constitution framers in section 8 limited the amount of any such debt as they had in mind to 1 per centum of the assessed valuation of all property subject to taxation in the state, ‘as shown by the preceding general assessment,’ or when in sections 10 and 12 they enjoined payment of a property tax during the preceding year as a condition of the right to vote, they must have conceived that said assessment bore some relationship to the debt. Could the thought have been other than this, that such assessment roll and the property there listed would be resorted to from year to year by the general taxing power as the source of funds for repayment of the debt so created? . . ” 46 P.2d at 1101. [Emphasis supplied]5
It should be noted that while Section 5 (and Sections 1 and 3) make reference to “property,” Section 4 (and Section 2) do not. However, we held in Banner that both Sections 4 and 5 were not violated through the use of excise taxes to secure a special-improvement fund principally financed through facility assessments. This holding is consistent with the rule that constitutional provisions such as these should be read in pari materia. See Powers v. City of Chey*1143enne, Wyo., 435 P.2d 448; Uhls v. State ex rel. City of Cheyenne, Wyo., 429 P.2d 74; and Laverents, supra.
WHAT DID THE CONSTITUTIONAL CONVENTION INTEND?
In order to further buttress the holding of Banner to the effect that Article 16 contemplates only the use of property taxes and not the use of excise taxes — we need to consider the problem within the framework of the intention of the authors of the Constitution. Did they contemplate that reliance upon any type of tax would create a constitutional debt, or did they contemplate that only a resort to general property taxation would have this effect?
It is my judgment that the intendment was the latter, and thus the use of the coal excise tax funds for the purposes assigned under the Wyoming Community Development Act is constitutional and not repugnant to Article 16, § 2.
In states where constitutional-debt-limitation statutes contain the “assessed valuation” language (such as Sections 1, 3 and 5), the courts have held the use of the tax which will incur the prohibited debt is the use of a real property tax — just as we did in Banner, supra. See, State v. Connelly, supra, and Briggs v. Greenville County, 137 5.C. 288, 135 S.E. 153. Contra, State ex rel. Diederichs v. State Highway Commission, 89 Mont. 205, 296 P.2d 1033, and State v. Martin, 62 Wash.2d 645, 384 P.2d 833. There is a split of authority upon this question, but in those states having constitutional indebtedness provisions such as ours, the better-reasoned view seems to be that only the use of property and not excise taxes are contemplated as being capable of structuring a constitutional indebtedness.
In pursuit of our inquiry, we must take into account the fact that the terms “indebtedness” and “debt,” as they appear in §§ 1, 2, 3, 4 and 5 of Article 16, would seem to mean the same thing throughout these various provisions. State v. Connelly, supra Note 2. In Banner, we said the term “indebtedness” contained in Article 16, § 5, did not contemplate a promise to repay revenue bonds out of fees, penalties, or excise taxes. If we assume that the only distinction between §§ 5, 3 and 1 (indebtedness in excess of a percentage of the assessed valuation of taxable property) and §§ 4 and 2 (debt in excess of taxes for the current year), is that the former provisions merely refer to the maximum overall indebtedness, while the latter refer to the maximum yearly indebtedness, then logically the term “debt” contained in Article 16, § 2, likewise does not contemplate a promise to repay revenue bonds out of fees, penalties, or excise taxes. This is so because “debt” and “indebtedness” are used in all five sections in the same context.
All of the debt provisions of the originally proposed constitutional sections contemplated the creation of debts which relied, for payment, on property taxes alone.6 Creation of debts by the state, and by the *1144cities and towns, required thereunder the passage of legislation requiring the levy of a property tax as the sole source of payment for the obligations incurred. Elections by payers of property taxes were in some instances required. These various provisions were rejected, but their substance remained a part of the provisions enacted: (1) Reference is still made to the valuation of taxable property; and (2) the distinction between aggregate and yearly debts still is recognized.
It is no answer to say that the word “taxes,” in Article 16, § 2, is not preceded by the word “property,” and, therefore, must refer to a reliance on any tax. Taxa*1145tion, throughout Article 16, must be taken as referring to property taxation. Otherwise, the reference to “taxable property” and the singular distinction of aggregate versus yearly indebtedness would be without meaning.
THE RESTRICTED EXCISE-TAX-CONCEPT
I would say, with some emphasis, that I recognize the dangers inherent in using excise taxes to secure the payment of revenue bonds for public improvements. It would be, and has effectively been, argued that every time a public improvement is needed which would otherwise create a debt in excess of taxes for the current year, the legislature need only pass an excise tax to fund a revenue-bond-borrowing scheme, thereby obviating the need for a vote of the people. This — goes the argument — defeats the protection of such constitutional safeguards as contained in the Article 16 provisions.
But this objection can be avoided by a restricted and accurate utilization of the special-fund doctrine. The evil which so many fear appears only when we ignore the traditional special-fund requirement of relating the purpose of the tax to the thing taxed. A rule contemplating this philosophy should have evolved from this case to the benefit of those who, in the future, have problems related to and solvable by the thing to be taxed — all according to the careful discretion of the legislature.
The special-fund doctrine — whether it contemplates funding exclusively from the facility (Laverents) — from the constitutionally authorized source (Arnold; and the gasoline tax in Banner) — or the coal tax of this case — could and should be put to do the people’s work and made to answer their requirements in those situations where the thing to be taxed gives rise to or is in close relationship with the need for excise taxation. The suggested holding in this case would, therefore, say that

new limited excise taxes, imposed upon those taxpayers creating the problem sought to be solved, may be committed to a special fund to be used for the payment of debts incurred to solve those problems, without constituting a debt in the constitutional sense.

This would preclude the use of excise tax moneys to secure the bond issued for the financing of projects which are unrelated to the source of the tax. It would — in fact— have precluded the use of cigarette tax money to fund storm sewer bonds (Banner ), but would have allowed the use of the gasoline tax in Banner because of its direct relation to the street and storm sewer facility.
Such a concept would, of course, restrict the related excise tax special fund in a way which would be consistent with the debt concepts of Laverents. That is — the contract between the entity issuing its bonds and the bondholders would have to clearly provide that liability was limited to the fund created by the tax deposits, thereby precluding the exposure of the general credit of the State or political subdivision.
In this case, we have a promise that a new coal tax and a portion of an additional mineral severance tax will be directly or contingently available for the payment of Authority bondholders. Neither of these commitments falls within the parameters of constitutional debt — as defined by this court in Laverents. (See Note 4)
Here, the State has specifically rejected any and all obligations to in any manner be responsible for the Authority’s indebtedness. The only promise is that the State will continue the taxes and deposit the income according to statutory agreement with the bondholders as long as there are bonds outstanding and the source of the tax available. The bondholders’ sole remedy (in case of default) is an action against the special funds created thereby, and they have no call upon the general credit of the State of Wyoming. The State makes no promise that it will make up any deficits out of the State’s existing general resources, and there is no promise that the State will levy a general tax, property or excise, to make up such deficits. In fact— *1146any such possibility is specifically rejected when, on the face of the bond, the potential bond purchaser is noticed that the State will not be liable in any way under the bond contract.
We have before us a commitment of only a limited, as opposed to a generally -levied, excise tax. These taxes are levied only on mineral producers — who are the major source of impact problems. They are specific, limited excise taxes, levied for a specific purpose which is directly related to the objects of that taxation. We are not asked in this case to review the propriety of an obligation which commits general excise tax moneys — those levied on the public in general, such as sales, use, inheritance and cigarette taxes — totally unrelated to projects contemplated and existing as a revenue source for the State prior to the initiating legislation.
We said in Stephenson v. Mitchell, Wyo., 569 P.2d 95, 97:
“. . . [I]t is well settled that statutes are presumed to be constitutional unless affirmatively shown to be otherwise, and one who would deny the constitutionality of a statute has a heavy burden. The alleged unconstitutionality must be clearly and exactly shown beyond any reasonable doubt. Budd v. Bishop, Wyo.1975, 543 P.2d 368; State v. Stern, Wyo.1974, 526 P.2d 344; Johnson v. Schrader, Wyo.1973, 507 P.2d 814; &wkey;48(l), Constitutional Law, West’s Wyoming Digest. ...”
The State Constitution is a limitation, not a grant, of power, and, as a result, the legislature possesses all legislative authority except as restricted by the State Constitution, either expressly or by clear implication. State v. Snyder, 29 Wyo. 199, 212 P. 771; and 16 C.J.S. Constitutional Law § 70. Restrictions upon the use of excise tax moneys are not clearly implied by the language of Article 16, § 2, and there are certainly reasonable doubts as to the unconstitutionality of the statutes here considered, especially since we have this court’s unrejected case authority (Banner) holding that excise taxes may be used for special-fund financing.
I would say then — in summary — that the history of Article 16 provisions discloses that the constitutional framers were principally concerned with the protection of the general public, and particularly their property, from onerous financial obligations. We broadly embraced that principle in Banner and in Laverents. The use of excise taxes can be justified, within the debt-limitation framework, by reference to the above-mentioned historical setting or by an analysis of the intended parameters of the concept of “debt.” There are solid foundations from which the use of limited, new or additional excise taxes — levied for a specific and related purpose — can be justified. In my judgment, the majority commits grievous error — seriously hampering the ability of this State to cope with immediate social and economic problems — by failing to do so in this case.
I would have held the act constitutional. I do not address other reserved questions as a dissenting Justice because the constitutional debt-limitation problem seems to be the most important issue and the only one which, under the majority opinion, actually prevents the Authority from functioning as it was statutorily intended to do.

. “Contingency” becomes important within the context of Banner v. City of Laramie, 74 Wyo. 429, 289 P.2d 922.


. State v. Connelly, 39 N.M. 312, 46 P.2d 1097.


. Where financial obligations are concerned, the courts of this state have long held that separate and distinct body corporates are responsible for their own obligations. In Arnold v. Bond, 47 Wyo. 236, 34 P.2d 28, the court considered whether an obligation incurred by the trustees of the University of Wyoming, a body corporate with authority 'to borrow money and to pledge income from the University Permanent Land Fund, was in fact a debt of the State. The court quoted with approval from State v. Regents of University of New Mexico, 32 N.M. 428, 258 P. 571, 572, the following:
“ ‘. . . How it can be said that this will be an obligation of the state, we cannot understand. This is simply a contract of the University to pay out of a designated fund when received. It is no more an obligation of the state than would be the obligation to pay the salaries of the University faculty. The mere fact that the University is the creature of the state and one of its instrumentalities to carry out its governmental functions is not controlling. The state has given the University certain property rights and has authorized it to make use of the same in a certain manner. This the University is proposing to do, and we can see no objection to the same.’ ” 34 P.2d at 32.
The court went on to hold that the University was responsible for its own contractual obligations — the bonds — and that the State was not responsible and consequently no debt of the State was created within the constitutional debt limitations.


. In Laverents, supra, the author of this court’s opinion, the eminent former Chief Justice Blume, defined the nature of the “debt ” which will be prohibited by Article 16, § 2, and therefore unacceptable unless voted on by the people. He said, in quoting with approval from Baker v. Carter, 165 Okl. 116, 25 P.2d 747:
“ ‘ . [S]o far as the special fund doctrine is concerned, the majority rule as set forth in the case of Garrett v. Swanton, 216 Cal. 220, 13 P.2d 725, announces the correct rule that a limitation upon state or municipal indebtedness is not violated by an obligation which is payable out of a special fund, if the state or municipality is not liable to pay the same out of its general fund should the special fund prove to be insufficient and the transaction by which the indebtedness is incurred cannot in any event deplete the resources of the state or the municipality.’” 67 Wyo. at 202, 217 P.2d at 881.
While the majority opinion here says that a state debt in violation of Article 16, § 2, is created whether or not the creditor is compelled to look to the fund alone, we said in Laverents that it was a further restriction upon the doctrine that the creditor must be compelled to look to the fund alone. We said:
“There are limitations, it is true, to the doctrine relating to special funds or revenue bonds. It is not sufficient that such fund is created but the creditor must be compelled tc look to such fund alone. And so it is said in 38 Am.Juris. 150: ‘It follows that there are at least two well-settled limitations or exceptions to the “special fund” doctrine. In the first place, it is well established that an indebtedness or liability is incurred where, by the terms of the transaction, a municipality is obligated directly or indirectly to maintain or feed the special fund from general or other revenues in addition to those arising from the specific improvement contemplated. It also seems to be well settled, as a second limitation to the doctrine, that a municipality incurs an indebtedness or liability where, by the terms of the transaction, the municipality may suffer a loss if the special fund is insufficient to pay the obligation incurred.’ . . ” 67 Wyo. at 202-203, 217 P.2d at 882.
We went on to say:
“ . . . The corollary of this would seem to be that if the municipality is not obligated to feed the special fund and where, by the terms of the transaction the municipality cannot suffer a loss, then the debt is not one within the contemplation of the Constitution limiting indebtedness. ...” 67 Wyo. at 203, 217 P.2d at 882.
We were concerned in Laverents with the definition of such debts as we considered capable of violating the constitution. We said:
“ . . . The term ‘debt’ is variously defined. Thus it is said in 38 Am.Juris. 101: ‘An indebtedness cannot arise unless there is a legal, equitable, or moral obligation to pay a sum of money to another who occupies the position of creditor and who has a legal or moral right to call upon or constrain the debtor to pay.’ ... In the case of Shields v. City of Loveland, 74 Colo. 27, 218 P. 913, 915, it was said: ‘Plaintiffs in error insist, however, that the revenue bonds constitute a debt, and so the lawful limit is exceeded. We do not think that they amount to a debt within the intent of the Constitution or statute. The definitions of the word “debt” are many, and depend on the context and the general subject with reference to which it is used. 17 C.J. 1371. Its meaning in the sections of the Constitution and statutes now before us must be determined by their purpose, which was to prevent the overburdening of the public and bankruptcy of the municipality. Clearly the revenue bonds are not within that purpose. The public can never be overburdened by that which it is under no obligation to discharge, nor can the city become bankrupt by what it does not have to pay. Nor are these bonds a technical debt. Nothing is my debt unless a judgment for its amount can be recovered against me upon it.’ In 38 Am.Juris. 101 it is said that to constitute a debt ‘there must be imposed a pecuniary liability upon the municipality or a charge against its general credit.’ In Interstate Power Co. v. McGregor, 230 Iowa 42, 296 N.W. 770, 146 A.L.R. 315, the court held that to constitute a debt against a municipality there must be an obligation which must be met with its funds or property amounting to a pecuniary liability or a charge against its general credit. In other words, it may be said generally that to constitute a debt within the intendment of the constitutional provision heretofore set out, it must be payable in whole or in part, out of the general resources of the municipality. That would include taxes, and revenue derived from sources other than the system for which the bonds in question are issued. Branigar v. Village of River*1140dale, 396 Ill. 534, 72 N.E.2d 201, 207; Warden v. City of Grafton, 115 W.Va. 438, 176 S.E. 706, 707.” 67 Wyo. at 203-204, 217 P.2d at 882-883.


. The three state cases cited by the appellant (Boswell v. State, 181 Okl. 435, 74 P.2d 940; Curlin v. Wetherby, Ky., 275 S.W.2d 934; and Arizona State Highway Commission v. Nelson, 105 Ariz. 76, 459 P.2d 509) all involve constitutional provisions substantially different than those of Wyoming and New Mexico. Unlike Wyoming or New Mexico, they make no tie-in between the indebtedness and taxable property within the state. Consequently, they are much broader. In fact, it should be noted that the Oklahoma court specifically observed that New Mexico’s constitution has been held to have been “designed to apply only to debts contemplating the levy of a general property tax for their retirement.” 74 P.2d at 949. (Appellee’s brief)


. The Journals of the Constitutional Convention reveal the originally proposed provisions:
“Sec. 3. The state shall not contract any debt by loan in any form except to provide for casual deficiencies of revenue, erect public buildings for use of the state, suppress insurrection, defend the state, or in time of war assist in defending the United States; and the amount of the debt contracted in any one year to provide for deficiencies of revenue shall not exceed one-fourth mill on each dollar of valuation of taxable property within the state, and the aggregate amount of such debt shall not at any time exceed three-fourths of a mill on each dollar of said valuation until the valuation shall equal one hundred millions of dollars, and thereafter such debt shall not exceed one hundred thousand dollars, and the debt incurred in any one year for erection of public buildings shall not exceed one-half mill on each dollar of said valuation, and the aggregate amount of such debt shall never at any time exceed the sum of fifty thousand dollars (except as provided in section five of this article) and in all cases the valuation in this section mentioned shall be that of the assessment last preceding the creation of debt.
“Sec. 4. In no case shall any debts above mentioned in this article be created except by a law which shall be irrepealable until the indebtedness therein provided for shall have been fully paid or discharged, such law shall specify the purposes to which the funds so raised shall be applied, and provide for the levy of a tax sufficient to pay the interest on and extinguish the principal of such debt within the time limited by such law for the *1144payment thereof, which in the case of debts contracted for the erection of public buildings and supplying deficiencies of revenue, shall not be less than ten nor more than twenty years, and the funds arising from the collection of any such tax shall not be applied to any other purpose than that provided in the law levying the same, and when the debt thereby created shall be paid or discharged such tax shall cease, and the balance, if any, to the credit of the fund, shall immediately be placed to the credit of the general fund of the state.
“Sec. 5. A debt for the purpose of erecting public buildings may be created by law as provided for in Sec. 4 of this article, not exceeding in the aggregate three mills on each dollar of said valuation; Provided, that before going into effect such law shall be ratified by the vote of a majority of such qualified electors of the state as shall vote thereon at a general election made under such regulations as the general assembly may prescribe.
“Sec. 6. No county shall contract any debt by loan in any form except for the purpose of erecting necessary public buildings, making or repairing public roads and bridges, and such indebtedness contracted in any one year shali not exceed the rates upon the taxable property in such county, following, to-wit: Counties in which the assessed valuation of taxable property shall exceed five millions of dollars, one dollar and fifty cents on each thousand dollars thereof. Counties in which such valuation shall be less than five millions of dollars, three dollars on each thousand dollars thereof. And the aggregate indebtedness of any county for all purposes exclusive of debts contracted before the adoption of this constitution, shall not at any time exceed twice the amount above herein limited, unless when in manner provided by law, the question of incurring such debt shall at a general election be submitted to such of the qualified electors of such county as in the year last preceding such election shall have paid a tax upon property assessed to them in such county and a majority of those voting thereon shall vote in favor of incurring the debt; but the bonds, if any be issued therefor, shall not run less than ten years, and the aggregate amount of debts so contracted shall not at any time exceed twice the rate upon the valuation last herein mentioned; Provided, That this section shall not apply to counties having a valuation of less than one million dollars.
“Sec. 7. No debt by loan in any form shall be contracted by any school district for the purpose of erecting and furnishing school buildings, or purchasing grounds, uijless the proposition to create such debt shall first be submitted to such qualified electors of the district as shall have paid a school tax therein in the year next preceding such election, and a majority of those voting thereon shall vote in favor of incurring such debt.
“Sec. 8. No city or town shall contract any debt by loan in any form, except by means of an ordinance, which shall be irrepealable until the indebtedness therein provided for shall have been fully paid or discharged, specifying the purposes to which the funds to be raised shall be applied, and providing for the levy of a tax, not exceeding twelve (12) mills on each dollar of valuation of taxable property within such city or town sufficient to pay the annual interest and extinguish the principal of such debt within fifteen, but not less than ten years from the creation thereof, and such tax, when collected shall be applied only to the purposes in such ordinance specified, until the indebtedness shall be paid or discharged. But no such debt shall be created unless the question of incurring the same shall at a regular election for councilmen, aldermen or officers of such city or town, be submitted to a vote of such qualified electors thereof as shall in the year next preceding, have paid a property tax therein, and a majority of those voting on the question, by ballot deposited in a separate ballot box, shall vote in favor of creating such debt, but the aggregate amount of debts so created, together with the debt existing at the time of such election shall not at any time exceed three per cent of the valuation last aforesaid. Debts contracted for supply water to such city or town are excepted from the operation of this section.
“The valuation in this section mentioned shall be in all cases that of the assessment next preceding the last assessment before the adoption of such ordinance.” Journal and Debates of the Constitutional Convention, pp. 206-208. [Emphasis supplied]